Callahan, J.
The petition in this matter was filed June 15, 1929. Under the procedure for naturalization the applicant was not eligible for final hearing until September 15, 1929. Such hearing was held before me on October 4, 1929. The petitioner herein was absent from the United States continuously from November 4, 1927, until April, 1929. Having been absent for a continuous period of more than one year during the five years immediately preceding the date of filing of his petition, the continuity of his residence required by law is declared broken. (U. S. Code, tit. 8, § 382, as amd.; 34 U. S. Stat. at Large, 596, as amd. by 45 id. 1513, approved March 2, 1929, in effect July 1, 1929.) He is ineligible for admission to citizenship. (See Matter of Wilson, decided herewith.) Application denied.